         Case 1:19-cr-10080-NMG Document 1122 Filed 04/29/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                       )
                                               )
                v.                             )   Criminal No.: 19-10080-NMG
                                               )
      DAVID SIDOO, et. al.,                    )
                                               )
                                               )
                       Defendants              )


 GOVERNMENT’S MOTION FOR AN EXTENSION OF TIME, UNTIL MAY 8, 2020,
TO FILE AN OMNIBUS RESPONSE TO CERTAIN OF DEFENDANTS’ DISPOSITIVE
             MOTIONS, AND TO FILE AN OVERSIZED BRIEF

        On March 31 and April 1, 2020, the defendants filed the following 18 motions to dismiss

parts of the indictment, sever defendants and counts, and suppress evidence:

 No.     Motion                                                                   Docket No.
 1       Defendant Wilson – Motion to Sever                                       992
 2       Defendant Wilson – Motion to Dismiss                                     993
 3       Defendant Wilson – Motion to Strike                                      994
 4       Defendants’ Motion to Suppress Wiretap and for a Franks hearing          1015
 5       Defendants’ Motion to Suppress Wiretap Evidence                          1024
 6       Defendants’ Motion to Sever                                              1033
 7       Defendant Zangrillo – Motion to Dismiss Counts 1 and 4 (in part)         1043
 8       Defendant Zangrillo – Motion to Strike or Sever                          1045
 9       Defendants’ Motion to Dismiss for Lack of Venue                          1019
 10      Defendants’ Motion to Dismiss Count 1 (as to conspiracy to defraud       1021
         testing companies)
 11      Defendant McGlashan – Motion to Dismiss Count 7                          1023
 12      Defendant Chen – Motion to Dismiss Count 5                               1026
 13      Defendants’ Motion to Dismiss Pursuant to FRCP 8 and 12(b)(3)(B)         1031
 14      Defendant Kimmel – Motion to Dismiss Pursuant to FRCP 12(b)(1) and       1035
         (b)(3)(B)
 15      Defendants’ Motion to Dismiss Counts 1 and 2 (conspiracy to commit       1037
         honest services fraud/federal programs bribery)
 16      Defendants’ Motion to Dismiss Count 3                                    1039
 17      Defendants’ Motion to Dismiss Count 1 (conspiracy to commit mail/wire    1041
         fraud)




                                               2
        Case 1:19-cr-10080-NMG Document 1122 Filed 04/29/20 Page 2 of 3



 18        Defendants Amy and Greg Colburn – Motion to Dismiss the Second 3411
           Superseding Indictment

       The government’s responses to all of these motions are due this Thursday, April 30, 2020.

The government intends to file four briefs responding to the motions described in numbers 1-8.

The government intends to file one additional omnibus brief responding to the motions described

in numbers 9-18, as many of the arguments raised in those motions are related and the government

believes a consolidated response will be more efficient.

       Given the number of briefs filed by the defendants at one time, and the various issues raised

in each, the government respectfully requests an additional week and one day, until May 8, 2020,

to file its omnibus response to the motions listed in numbers 9-18. The government does not seek

additional time to file its responses to the motions listed in numbers 1-8. In addition, since the

government intends to respond to 10 briefs (totaling approximately 175 pages) in one, the

government seeks permission to file an oversized brief of approximately 85 pages. The defendants

assent to both of the government’s requests.

                                               Respectfully submitted,

                                               ANDREW E. LELLING
                                               United States Attorney


                                      By:      /s/ Karin M. Bell
                                               Eric S. Rosen
                                               Justin D. O’Connell
                                               Leslie A. Wright
                                               Kristen A. Kearney
                                               Karin M. Bell
                                               Stephen E. Frank


Dated: April 29, 2020


       1
        Defendants Greg and Amy Colburn filed their motion on April 15, 2019 and it remains
pending. Thus, there are 18 dispositive motions currently pending.


                                                  3
        Case 1:19-cr-10080-NMG Document 1122 Filed 04/29/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants .

                                              /s/ Karin M. Bell
                                              Karin M. Bell
                                              Assistant United States Attorney

Dated: April 29, 2020




                                                 4
